DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees and respectfully submits that the claims as amended read on the prior art of record. The prior art of record relied on in the previous Office action has been maintained, however, the rationale for rejection has been modified. The previously applied prior art may be seen applied against the claims as amended, as set forth below:

Information Disclosure Statement
The information disclosure statements (IDS’) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102 – Maintained and Modified
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, 11, 13-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120323146 A1 to Eden.
Regarding Claim 1, Eden discloses a device comprising inter alia: 
a body (mounting part 2) comprising an opening (opening 7) through which a wire (guide wire 4) is configured to extend (see Fig. 3); 
an upper wire guiding portion (carrier 3a) having a first side (inner surface of carrier 3a, as best seen in Fig. 2) and a second side opposite the first side (outer surface of carrier 3a, as best seen in Fig. 1), the first side of the upper wire guiding portion facing a lower wire guiding portion (carrier arm 3b) (the inner surface of carrier 3a faces carrier arm 3b to form the channel that accommodates the guidewire, as best seen in Fig. 2) parallel thereto (as best seen in Fig. 2), the upper wire guiding portion including at least one wire locking feature (roller element 9 with rough surface [0031]) extending from the second side of the upper wire guiding portion (as best seen in Fig. 1, roller element 9 generally “extends” from second side, as it extends in a direction away and/or below the second side, as best seen in Fig. 1 – it is noted that a direction of the extension has not been claimed, so any direction away from the second side reads on “extending”);
a channel extending along the upper wire guiding portion (see Fig. 2, channel is defined between carrier arms 3a and 3b), the channel configured to guide the wire between the opening (as best seen in Fig. 2) and the at least one wire locking feature; and
a protrusion (deflection element 6) extending from the upper wire guiding portion toward the lower wire guiding portion (as best seen in Fig. 3), the protrusion configured to contact the wire to bias the wire toward the channel,  wherein the wire is configured to slip past the protrusion during insertion of the wire into the channel ([0029] This guide wire deflection element 6 deflects the guide wire 4, at a distance from the affixation part 2, in a direction that leads away from its pass-through direction in the affixation part 2, and in this connection tenses the guide wire 4, as is evident from FIG. 1).
Regarding Claim 2, Eden discloses wherein the protrusion comprises a rounded surface along which the wire is configured to slide during insertion of the wire into the channel (as best seen in Fig. 3).  
Regarding Claim 3, Eden discloses wherein the rounded surface faces away from an inside of the channel (as best seen in Fig. 3).  
Regarding Claim 4, Eden discloses wherein after the wire slips past the protrusion, the wire is configured to contact a ceiling (guidewire contact surface 9a) of the upper wire guiding portion.
Regarding Claim 6, Eden discloses wherein the slot extends along a center axis that is generally perpendicular to a longitudinal axis of the channel (as best seen in Fig. 1, where the rollers reside has a space that may be considered generally perpendicular to the channel through which the guidewire extends).  
Regarding Claim 10, Eden discloses wherein the at least one wire locking feature is located on the upper wire guiding portion (as best seen in Fig. 2).  
Regarding Claim 11, Eden discloses wherein another wire locking feature is located on the lower wire guiding portion (as best seen in Fig. 2).  
Regarding Claim 13, Eden discloses wherein the channel extends along an axis that is generally perpendicular to an axis that the opening extends along (the channel between the two rollers, as best seen in Fig. 2, is perpendicular to the channel that rungs into the body 2).  
Regarding Claim 14, Eden discloses wherein the wire locking feature comprises a slot that is generally perpendicular to the longitudinal axis of the channel (the channel/slot between the two rollers, as best seen in Fig. 2, is perpendicular to the channel that rungs into the body 2).
Regarding Claim 15, Eden discloses wherein the channel comprises opposing walls between which the wire is routed, wherein the opposing walls are configured to maintain the wire inside of the channel, and wherein the opposing walls are generally perpendicular to the upper wire guiding portion and the lower wire guiding portion (as best seen in Fig. 2).  
Regarding Claim 21, Eden discloses device comprising inter alia: 
a body (mounting part 2) comprising an opening (opening 7) through which a wire (guide wire 4) is configured to extend (see Fig. 3); 
an upper wire guiding portion (carrier arm 3a) and a lower wire guiding portion (carrier arm 3b), the upper wire guiding portion including a proximal portion (generally in the area of the offset region 5), a distal portion (generally around deflection element 6) and a first side (inner surface of carrier 3a, as best seen in Fig. 2) and second side opposite the first side (outer surface of carrier 3a, as best seen in Fig. 1), wherein:
at least the proximal portion extends parallel to the lower wire guiding portion (portions parallel as best seen in Fig. 2) and including at least one wire locking feature (roller element 9 with rough surface, paragraph 0031) extending from the second side of the upper wire guiding portion (as best seen in Fig. 1, roller element 9 generally “extends” from second side, as it extends in a direction away and/or below the second side, as best seen in Fig. 1 – it is noted that a direction of the extension has not been claimed, so any direction away from the second side reads of “extending”); and 
the first side of the upper wire guiding portion faces the lower wire guiding portion (the inner surface of carrier 3a faces carrier arm 3b to form the channel that accommodates the guidewire, as best seen in Fig. 2);
a channel extending along the upper wire guiding portion, the channel configured to guide the wire between the opening and the wire locking feature (see Fig. 2, channel is defined between carrier arms 3a and 3b and roller element 9), wherein the distal portion of the upper wire guiding portion extends distally beyond the lower wire guiding portion to contact the wire; 
a wall extending from the upper wire guiding portion toward the lower wire guiding portion, the wall located distally to the lower wire guiding portion and configured to limit lateral translation of the wire (pass-through opening 7 of the cover plate 8, paragraph 0029; and 
a protrusion extending from the upper wire guiding portion toward the lower wire guiding portion, the protrusion located distally to the lower wire guiding portion and opposing the wall, the protrusion configured to contact the wire to bias the wire toward the channel and the wall (wire deflection element 6, paragraph 0033).

Claim(s) 1, 5, 7, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO Yoshiaki et al. (hereinafter, ITO), cited in IDS. 
Regarding Claim 1, Ito discloses a device comprising inter alia: 
a body (30) comprising an opening (41) through which a wire (51) is configured to extend (Fig. 5);
an upper wire guiding (46) portion having a first side (front side of element 46, which is facing element 47) and a second side opposite the first side (back side of element 46), the first side of the upper wire guiding portion facing a lower wire guiding portion (47) parallel thereto (the front side of element 46 and element 47 are parallel and face one another to form a channel), the upper wire guiding portion including at least one wire locking feature (48, 51) extending from the second side of the upper wire guiding portion (as best seen in Fig. 1, element 48 “extends” from second side, as it extends in a direction away from the first side to the second side of the upper wire guiding portion to form the channel that is the wire locking feature – it is noted that a direction of the extension has not been claimed, so any direction away from the second side reads on “extending”, and the locking feature 48 is a space that extends away from the second back side of element 46),
a channel extending along the upper wire guiding portion (channel as defined by space between 46 and 47, through which the guidewire extends, as best seen in Fig. 5), the channel configured to guide the wire between the opening (Fig. 5) and the at least one wire locking feature (Fig. 5); and
a protrusion (50) extending from the upper wire guiding portion toward the lower wire guiding portion (element 50 extends up from element 46 in the direction and past element 47, therefore, 50 extends toward the lower wire guiding portion), the protrusion configured to contact the wire to bias the wire toward the channel (Fig. 5)
Regarding Claim 5, Ito discloses wherein the at least one wire locking feature extends through the upper wire guiding portion (48 extends through 46, as best seen in Fig. 5), and wherein the at least one wire locking feature comprises a slot (see annotated Fig. 5, below) and a well (see annotated Fig. 5, below).
Regarding Claim 7, Ito discloses wherein the slot has an open end (see annotated Fig. 5, below) and a tapered section (see annotated Fig. 5, below), and the well is adjacent the tapered section (see annotated Fig. 5, below).  
Regarding Claim 8, Ito discloses wherein the well is larger than the tapered section of the slot (see annotated Fig. 5, below).  
Regarding Claim 9, Ito discloses wherein the wire is configured to be bent around the tapered section before entering the well (see annotated Fig. 5, below; the wire would have to enter the taper prior to entering the well).

    PNG
    media_image1.png
    394
    588
    media_image1.png
    Greyscale

Regarding Claim 12, Ito discloses wherein a slot (right slot of element 48 in Fig. 4) of the at least one wire locking feature on the upper wire guiding portion is generally aligned with a slot of the wire locking feature (51) on the lower wire guiding portion (see Fig. 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791